DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0047764 to Cutting (Cutting).
In reference to claim 1, Cutting teaches a system (FIG. 1-10) for remotely monitoring cryogenic processing of a sample (3, FIG. 1-10), the system comprising at least one cryogenic freezer (2, FIG. 1-10) for freezing the sample (3, FIG. 1-10) in accordance with a sample freezing profile data (par 0054, second sentence), wherein the at least one freezer comprises at least one sensor (19, FIG. 1-10), the at least one sensor configured to detect freezer sensor data relating to the freezing of the sample in accordance with the sample freezing profile data (par 0056); and a remote server (4, FIG. 1-10) located remote from the freezer (wireless communication, par 0056), wherein the remote server is configured to transmit and/or receive the detected freezer sensor data from the at least one freezer (par 0056).
	In reference to claim 2, Cutting teaches the system as explained in the rejection of claim 1, and Cutting additionally teaches wherein the at least one freezer further comprises a control module (9, FIG. 1-10), the control module configured to detect at least one of freezer data, sample freezer data and user data, relating to the freezing of the sample in accordance with the sample freezing profile data; and wherein the remote server is further configured to receive from the freezer the detected freezer data, sample freezer data and/or user data (par 0052-0056).
In reference to claim 3, Cutting teaches the system as explained in the rejection of claim 2, and Cutting additionally teaches wherein the remote server is further configured to transmit an update to the sample freezing profile data to the at least one cryogenic freezer (par 0018). 
In reference to claim 4, Cutting teaches the system as explained in the rejection of claim 3, and Cutting additionally teaches wherein when the sample freezing profile deviates from the detected data received from the at least one cryogenic freezer, the remote server is further configured to provide a suggestion as to a cause of the deviation (via analysis system 62, FIG. 1-10; par 0014).
In reference to claim 5, Cutting teaches the system as explained in the rejection of claim 3, and Cutting additionally teaches a plurality of freezers (applicators 8, FIG. 1-10) and wherein the remote server is configured to compare the actual freezing graphs generated for the plurality of freezers (par 0087).
In reference to claim 6, Cutting teaches the system as explained in the rejection of claim 5, and Cutting additionally teaches wherein when the actual freezing graphs generated for the plurality of freezers deviates from one another, the remote server is further configured to provide a suggestion as to a cause of the deviation (via analysis system 62, FIG. 1-10; par 0087 and 0116).
In reference to claim 7, Cutting teaches the system as explained in the rejection of claim 2, and Cutting additionally teaches a plurality of freezers (applicators 8, FIG. 1-10) and wherein the remote server is configured to compare the detected data received from the plurality of freezers (par 0087 and 0117).
In reference to claim 8, Cutting teaches the system as explained in the rejection of claim 7, and Cutting additionally teaches a wherein when the detected data received from the plurality of freezers deviates from one another, the remote server is further configured to provide a suggestion as to a cause of the deviation (via analysis system 62, FIG. 1-10; par 0087 and 0116).
In reference to claim 9, Cutting teaches the system as explained in the rejection of claim 2, and Cutting additionally teaches a plurality of freezers (applicators 8, FIG. 1-10) and wherein the remote server is configured to compare the detected data received from a group of freezers selected from the plurality of freezers (via analysis system 62, FIG. 1-10; par 0087 and 0116).
In reference to claim 10, Cutting teaches the system as explained in the rejection of claim 2, and Cutting additionally teaches wherein the freezer sensor data comprises one or more of a temperature of the sample during a freezing cycle (par 0056, FIG. 1).
In reference to claim 11, Cutting teaches the system as explained in the rejection of claim 3, and Cutting additionally teaches wherein the freezer data comprises one or more sample composition data (par 0063).
In reference to claim 12, Cutting teaches the system as explained in the rejection of claim 2, and Cutting additionally teaches wherein the at least one freezer comprises a user interface (10, FIG. 1-10), the user interface configured to receive user inputs relating to the freezing of the sample in accordance with the sample freezing profile data (par 0052); and wherein the remote server is further configured to receive the user inputs (par 0052).
In reference to claims 13-21, they claim the method of providing and configuring the apparatus of claims 1-12, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 1-12 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
In reference to claims 22-27, said claims claim the limitations similar to claims 1-12, thus, said claims 22-27 are rejected in a similar manner, as explained in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/18/2022